In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-4162
RESHARD JACKSON,
                                                   Plaintiff-Appellant,
                                  v.

ILLINOIS MEDI-CAR, INCORPORATED
and MATTHEW HOWARD,
                                               Defendants-Appellees.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                 No. 00 C 538—David H. Coar, Judge.
                          ____________
       ARGUED JUNE 3, 2002—DECIDED AUGUST 7, 2002
                          ____________


  Before BAUER, RIPPLE and KANNE, Circuit Judges.
  RIPPLE, Circuit Judge. At the direction of the Chicago
Police Department (“CPD”), Illinois Medi-Car (“Medi-Car”),
a private corporation, transported Reshard Jackson to a
South Side police station on October 5, 1998. After reaching
the facility, Mr. Jackson collapsed from an overdose of
medication. Mr. Jackson later filed this § 1983 action against
Medi-Car and one of its drivers, Matthew Howard. He
alleged that Medi-Car and Mr. Howard had denied him, a
pretrial detainee, adequate medical care in violation of
the Fourteenth Amendment of the Constitution of the
2                                               No. 01-4162

United States. Medi-Car and Mr. Howard moved for sum-
mary judgment, submitting, among other arguments, that
no deprivation of constitutional rights had occurred. The
district court agreed and entered summary judgment in
their favor. For the reasons set forth in the following opin-
ion, we affirm the judgment of the district court.


                             I
                     BACKGROUND
A. Facts
  Medi-Car is a private corporation that provides non-
medical transportation for disabled individuals. Its role is
limited to providing transportation services; Medi-Car
does not provide medical care to any of its passengers.
Indeed, its drivers do not receive, nor are they required
to obtain, any medical training. Rather, if a passenger de-
velops a serious medical problem, Medi-Car instructs its
drivers to contact an emergency medical care provider.
  During 1995, the corporation entered into a one-year
contract with the City of Chicago (“the City”) to transport
wheelchair-bound detainees for the CPD. Although the
parties did not renew the contract upon its expiration, they
continued to operate under its terms over the follow-
ing years, including 1998. With the contract, the City also
provided Medi-Car with CPD DSO 9506 (“the DSO”)—a
document establishing the procedures under which the
parties would operate. Under the DSO, if an arrestee re-
quired medical assistance, CPD officers would not contact
Medi-Car; rather, they would obtain medical assistance
for the detainee from the Chicago Fire Department. More-
over, Medi-Car drivers, including Mr. Howard, had no
authority over a detainee; they simply moved the individual
No. 01-4162                                                 3

from prearranged location to prearranged location. Con-
sequently, the DSO required a CPD officer to accompany
the detainee in the Medi-Car van to ensure the driver’s
safety, to prevent escape and to monitor the suspect.
Notably, Medi-Car did not give any special instructions to
its drivers concerning the transport of detainees. Rather, the
corporation employed the same procedures whether trans-
porting a detainee or non-detainee passenger.
  On October 5, 1998, CPD officers arrested Mr. Jackson,
who is confined to a wheelchair, at an apartment in Chi-
cago. The arrest became confrontational; one of the offi-
cers not only choked Mr. Jackson but also destroyed the
charging unit on the wheelchair. Mr. Jackson then was
handcuffed to the front of the wheelchair and was pulled
down the steps of the apartment building. Upon reach-
ing ground level, the officers removed their detainee’s
restraints. While the officers talked amongst themselves,
Mr. Jackson consumed roughly 114 pills of Baclofen, a
prescription muscle relaxant.
  Approximately fifteen to twenty minutes later, a Medi-
Car vehicle driven by Mr. Howard arrived at the apart-
ment building. While moving Mr. Jackson into the vehicle,
one of the officers noticed an empty pill bottle on the
ground, prompting her to ask her detainee whether he had
consumed any pills. Mr. Jackson responded that he had
taken the entire bottle and asked that he be taken to a
         1
hospital. The officers declined Mr. Jackson’s request,
placed him in the Medi-Car vehicle and informed him
that he would receive medical attention at the county jail.
When placed in the vehicle, Mr. Jackson not only was



1
 The officers and Mr. Howard deny that Mr. Jackson requested
medical assistance.
4                                                   No. 01-4162

speaking in full sentences, but also was sitting upright with
his eyes open. According to Mr. Jackson, Mr. Howard was
present while these events transpired.
  The officers instructed Mr. Howard to take Mr. Jackson
to a police station located at 71st Street and Cottage Grove
                                  2
on the South Side of Chicago. Although an officer did
not ride with Mr. Jackson, the CPD provided a police es-
cort for the vehicle, placing a squad car in front of and
behind the Medi-Car van. During the ten to fifteen min-
ute ride to the police station, Mr. Jackson, who was up-
set, again asked to be taken to a physician. Mr. Howard,
however, declined to do so, indicating that the CPD had
instructed him to deliver Mr. Jackson to the police sta-
      3
tion. Mr. Jackson also indicated that he wished his moth-
er to know that he was sorry. Throughout the ride, Mr.
Howard could observe his passenger; Mr. Jackson was
sitting upright and was breathing regularly. Indeed, Mr.
Jackson did not indicate that he was in pain nor did Mr.
Howard perceive him to be in distress.
  Upon arriving at the police station, Mr. Howard removed
Mr. Jackson from the Medi-Car vehicle and placed him
in an interrogation room. Once again, Mr. Jackson ap-
peared to be alert and attentive. However, after spend-
ing five minutes in an interrogation room, Mr. Jackson
became unconscious. The CPD called an ambulance, and
Mr. Jackson was taken to the hospital where he lapsed into
a three-day period of unconsciousness. Almost two weeks


2
  At some point before loading Mr. Jackson into the vehicle,
the officers again placed him in handcuffs. The parties agree that
Mr. Howard was not given the keys to these restraints.
3
  Mr. Howard contends that, during the ride, he and his pas-
senger never conversed.
No. 01-4162                                                     5

later, the hospital released Mr. Jackson after he sufficiently
had recovered from an overdose of Baclofen.


B. District Court Proceedings
  Soon after, Mr. Jackson initiated this § 1983 action against,
                                                              4
among others, Medi-Car and its employee, Mr. Howard.
According to Mr. Jackson, Medi-Car and Mr. Howard
functioned as state actors who had deprived him, a pre-
trial detainee, of medical care in violation of the Constitu-
tion of the United States.
  Prior to trial, Medi-Car and Mr. Howard moved for
summary judgment. Among other arguments, they submit-
ted that no constitutional deprivation had occurred while
transporting Mr. Jackson from the apartment complex to
the police station at 71st Street and Cottage Grove. After
considering the parties’ submissions, the district court
entered summary judgment for Medi-Car and Mr. Howard.
The district court concluded that, even if Medi-Car and Mr.
Howard had functioned as state actors, they had not
deprived Mr. Jackson, a pretrial detainee, of his due proc-
ess right to medical care. Although noting that Mr. Jack-
son had produced sufficient evidence indicative of a ser-
ious medical condition, the district court determined that
the claim failed on an alternate ground. In particular, ac-
cording to the district court, the evidence simply would
not support the conclusion that Mr. Howard acted with
deliberate indifference with respect to Mr. Jackson’s med-
ical condition. Absent evidence of a constitutional violation,


4
  The complaint also named as defendants the City and the
CPD officers involved in the October 5, 1998 altercation. How-
ever, the City, the officers and Mr. Jackson reached a settlement,
and these parties were dismissed with prejudice from the case.
6                                                 No. 01-4162

the district court concluded that the claim against Medi-Car
also failed.


                              II
                       DISCUSSION
                              A.
   We review de novo the district court’s grant of sum-
mary judgment. See Thomas v. Pearle Vision, Inc., 251 F.3d
1132, 1136 (7th Cir. 2001). Summary judgment is appropri-
ate “if the pleadings, depositions, answers to interroga-
tories, and admissions on file, together with affidavits,
if any, show that there is no genuine issue as to any mate-
rial fact and that the moving party is entitled to a judgment
as a matter of law.” Fed. R. Civ. Proc. 56(c); see Celotex
Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Our function
is not to weigh the evidence but merely to determine
if “there is a genuine issue for trial.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249 (1986). In performing this task,
we must construe all facts and draw all reasonable infer-
ences in the light most favorable to the nonmoving party.
See id. at 255.


                              B.
  Mr. Jackson submits that, based on the record before us,
a reasonable jury could conclude that Mr. Howard and
Medi-Car deprived him of adequate medical care in viola-
tion of the Due Process Clause of the Fourteenth Amend-
ment. In particular, Mr. Jackson states that “Mr. Howard
deliberately ignored the risk to [his passenger’s] life by
refusing [the passenger’s] request to be taken to the hos-
pital.” Appellant’s Br. at 17. After reviewing the record,
we cannot accept this contention.
No. 01-4162                                                 7

  It is well-established that, while in the custody of state
or local authorities, a pretrial detainee must be afforded
certain protections under the Fourteenth Amendment,
                                                5
including access to adequate medical care. See City of
Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983); Payne
v. Churchich, 161 F.3d 1030, 1040-41 (7th Cir. 1998). On
numerous occasions, we have stated that these due proc-
ess rights are at least as great as the protections afforded
a convicted prisoner under the Eighth Amendment. See
Higgins v. Correctional Med. Servs. of Ill., Inc., 178 F.3d
508, 511 (7th Cir. 1999); Payne, 161 F.3d at 1040; Estate of
Cole v. Fromm, 94 F.3d 254, 259 n.1 (7th Cir. 1996). Con-
sequently, when considering a pretrial detainee’s claim
of inadequate medical care, we frequently turn to the
analogous standards of Eighth Amendment jurisprudence.
See Higgins, 178 F.3d at 511; Qian v. Kautz, 168 F.3d 949, 955
(7th Cir. 1999).
  Given this analogy, for a pretrial detainee to establish
a deprivation of his due process right to adequate med-
ical care, he must demonstrate that a government official
acted with deliberate indifference to his objectively serious
medical needs. See Qian, 168 F.3d at 955. This inquiry in-
cludes an objective and subjective component. The objective
aspect of the inquiry concerns the pretrial detainee’s
medical condition; it must be an injury that is, “objectively,
sufficiently serious.” Farmer v. Brennan, 511 U.S. 825, 834
(1994) (internal quotations omitted); see also Henderson
v. Sheahan, 196 F.3d 839, 845 (7th Cir. 2000). “A ‘serious’
medical need is one that has been diagnosed by a physi-
cian as mandating treatment or one that is so obvious


5
  For the purpose of this appeal, we shall assume without
deciding that Mr. Howard and Medi-Car functioned as state
actors.
8                                               No. 01-4162

that even a lay person would easily recognize the neces-
sity for a doctor’s attention.” Gutierrez v. Peters, 111 F.3d
1364, 1371 (7th Cir. 1997).
  Even if the plaintiff satisfies this objective component,
he also must tender sufficient evidence to meet the sub-
jective prong of this inquiry. In particular, the plaintiff
must establish that the relevant official had “a sufficient-
ly culpable state of mind[,] . . . deliberate indifference to
[the detainee’s] health or safety.” Farmer, 511 U.S. at 834.
Evidence that the official acted negligently is insufficient
to prove deliberate indifference. See Payne, 161 F.3d at
1040. Rather, as we have noted, “ ‘deliberate indifference’
is simply a synonym for intentional or reckless conduct,
and that ‘reckless’ describes conduct so dangerous that
the deliberate nature of the defendant’s actions can be
inferred.” Qian, 168 F.3d at 955. Consequently, to establish
deliberate indifference, the plaintiff must proffer evidence
“demonstrating that the defendants were aware of a sub-
stantial risk of serious injury to the detainee but never-
theless failed to take appropriate steps to protect him
from a known danger.” Payne, 161 F.3d at 1041. Simply
put, an official “must both be aware of facts from which
the inference could be drawn that a substantial risk of
serious harm exists, and he must also draw the inference.”
Higgins, 178 F.3d at 510. Even if he recognizes the sub-
stantial risk, an official is free from liability if he “re-
sponded reasonably to the risk, even if the harm ultimate-
ly was not averted.” Farmer, 511 U.S. at 843.
  In this case, although Mr. Jackson has demonstrated
that he suffered from an objectively serious medical con-
dition, we certainly cannot conclude on this record that
Mr. Howard acted with deliberate indifference to the
situation. Mr. Howard’s role in this incident was markedly
different from that of the police officers on the scene. As
No. 01-4162                                                9

the parties agree, Mr. Howard, as a Medi-Car driver, had
no authority over the CPD’s detainees, including Mr.
Jackson. See R.71, ¶ 35 (Defendants’ 12(M) Statement);
R.76, ¶ 35 (Plaintiff’s Local Rule 56.1(b)(3)(A) Statement).
Mr. Howard could neither release Mr. Jackson nor re-
move the passenger’s restraints. This aspect of the relation-
ship between Medi-Car and the CPD is the very reason
that the DSO required an officer to ride in the Medi-Car
vehicle with a detainee. Moreover, the terms of the DSO
indicate that the CPD did not expect Medi-Car or its driv-
ers to provide medical services to a detainee. Indeed, the
company did not afford medical services to any of its
passengers. It was not Mr. Howard’s role to assess the
detainee’s medical condition; that duty was assigned to
the arresting officers. On these facts, Mr. Howard’s role
in this matter was quite limited; he merely functioned
as a transport service, moving Mr. Jackson from destina-
tion to destination.
   Even assuming that Mr. Howard may have had some
obligation to relay information concerning a drastic change
in Mr. Jackson’s medical condition to the officers flank-
ing the Medi-Car van, the facts of this case do not indi-
cate that he was confronted with such a situation. More-
over, he certainly did not act with anything close to
deliberate indifference in declining to take his passen-
ger to the hospital. As detailed above, primary authority
over Mr. Jackson rested with the CPD officers, individuals
who concluded that, even though their detainee had
consumed numerous pills, he should be taken to the po-
lice station, not the hospital. These officers also decided
that, despite their responsibility for Mr. Jackson’s medical
safety and despite the departmental directive, one of
their number did not have to ride in the van along with
Mr. Jackson. Upon being placed in the Medi-Car van, Mr.
Jackson was alert, sitting up straight and speaking in full
10                                                        No. 01-4162

sentences. Although he was upset during the transporta-
tion to the police station, his physical appearance pro-
vided no indication that he was in or nearing medical
distress. Indeed, at no point during the ten to fifteen mi-
nute ride to the station did Mr. Jackson indicate that he
was in pain. Mr. Jackson’s condition simply had not de-
teriorated since his custodians, the CPD officers, had
last determined that he should be taken to the police sta-
tion. Lacking medical training and any realistic control
over the detainee, Mr. Howard certainly did not act with
deliberate indifference to a known medical need when
he followed the directions of the officers. Simply put, un-
der these circumstances, Mr. Howard’s decision to defer
to the orders of the CPD, who had authority over his
passenger, and to proceed to the police station simply did
not deprive Mr. Jackson of the protection of the Due Proc-
ess Clause. The district court correctly entered summary
judgment in favor of Mr. Howard.
  Finally, we briefly turn to Mr. Jackson’s claim against
Medi-Car. It is well-established that there is no respondeat
superior liability under § 1983. See Horwitz v. Bd. of Educ.,
260 F.3d 602, 619 (7th Cir. 2001). A “private corporation
is not vicariously liable under § 1983 for its employees’
deprivations of others’ civil rights.” Iskander v. Vill. of
Forest Park, 690 F.2d 126, 128 (7th Cir. 1982). In general
terms, to maintain a viable § 1983 action against a munici-
                         6
pality or similar entity, a plaintiff must demonstrate that a
constitutional deprivation occurred as the result of an
express policy or custom of the government unit. See


6
   For purposes of § 1983, we have treated a private corpora-
tion acting under color of state law as though it were a munic-
ipal entity. See Iskander v. Vill. of Forest Park, 690 F.2d 126, 128 (7th
Cir. 1982).
No. 01-4162                                                    11

Latuszkin v. City of Chicago, 250 F.3d 502, 504 (7th Cir.
2001). In this case, we have concluded that Mr. Jackson
has failed to prove the existence of a constitutional viola-
tion. That determination, as Mr. Jackson acknowledges
             7
in his brief, precludes a determination that Medi-Car
caused a constitutional injury to him. See Monell v. Dep’t
of Soc. Servs., 436 U.S. 658, 694 (1978). Accordingly, the
district court correctly entered summary judgment in fa-
vor of Medi-Car.


                            Conclusion
  The district court properly entered summary judgment
on Mr. Jackson’s claims against Mr. Howard and Medi-
Car. Accordingly, the judgment of the district court is
affirmed.
                                                       AFFIRMED

A true Copy:
          Teste:

                               _____________________________
                               Clerk of the United States Court of
                                 Appeals for the Seventh Circuit




7
    See Appellant’s Br. at 17-18.



                        USCA-97-C-006—8-7-02